Exhibit 10.79

 

SUBLEASE AGREEMENT

 

This SUBLEASE AGREEMENT (this “Sublease”) is entered into as of January 1, 2015
(the “Effective Date”), between Blackstone Oil and Gas, LLC (“Tenant”) and ZaZa
Energy Development, LLC (“Subtenant”), with reference to the following:

 

For good and valuable consideration, the receipt and sufficiency of which are
acknowledged, Tenant and Subtenant agree as follows:

 

1.                                      Sublease.  Tenant subleases to
Subtenant, and Subtenant subleases from Tenant, upon the terms and conditions
set forth in this Sublease, a portion of the Premises consisting of
approximately 3,992 rentable square feet as shown on the drawing attached to
this Sublease as Exhibit “A” and incorporated by reference for all purposes (the
“Subleased Premises”).

 

2.                                      Term.  The term of the Sublease shall be
for a period of one month commencing on January 1, 2015 and ending on
January 31, 2015, and shall automatically renew for successive months until such
time as any party has provided a termination notice at least one week prior to
the end of a term (the end of such month, the “Expiration Date”); provided,
however, that this Sublease shall terminate earlier concurrently with the
termination, for any cause whatsoever, of the Primary Lease.

 

3.                                      Rent.

 

(a)                                 Subtenant agrees to pay on behalf of Tenant
to Crescent 1301 McKinney, L.P. (the “Landlord”), such rents, operating
expenses, and other expenses as the Landlord has billed to the Tenant for any
term, as and when due.

 

4.                                      Primary Lease.

 

(a)                                 The terms and conditions of the Primary
Lease are incorporated into this Sublease by reference for all purposes. 
Subtenant, by Subtenant’s execution of this Sublease, acknowledges that Tenant
has furnished Subtenant with a copy of the Primary Lease.  Except as otherwise
expressly provided in this Sublease, Subtenant agrees to comply in all respects
with the terms and conditions of the Primary Lease insofar as the same are
applicable to the Tenant with respect to the Subleased Premises.

 

(b)                                 As between Tenant and Subtenant, (x) Tenant
shall be entitled to all of the rights and remedies reserved by and granted to
the landlord in the Primary Lease and (y) Subtenant shall be entitled to all of
the rights and remedies reserved by and granted to the Tenant in the Primary
Lease, in each case, as if Tenant was the “Landlord” under the Primary Lease and
Subtenant was the “Tenant” under the Primary Lease; provided, however, that
Tenant may exercise only such rights and remedies reserved by and granted to the
Landlord if and to the extent the Landlord exercises such rights and remedies
under the Primary Lease.  Such rights and remedies are incorporated into this
Sublease by reference for all purposes.

 

(c)                                  This Sublease is subject and subordinate to
all of the terms, covenants and conditions of the Primary Lease and to all of
the rights of the Landlord under the Primary Lease.

 

1

--------------------------------------------------------------------------------


 

If the Primary Lease terminates for any reason prior to the expiration or
termination of this Sublease, this Sublease shall terminate concurrently with
the termination of the Primary Lease and neither party shall have any claim
whatsoever against the other party arising or resulting from such termination of
the Primary Lease.

 

5.                                      Limitation of Liability and Indemnity. 
All indemnification, hold harmless and release provisions contained in the
Primary Lease running to the benefit of Landlord are incorporated into this
Sublease by reference for the benefit of Tenant as if Tenant was the “Landlord”
and Subtenant was the “Tenant” under the Primary Lease.  Except as otherwise
expressly provided in this Sublease, all indemnification, hold harmless and
release provisions contained in the Primary Lease running to the benefit of the
Tenant are incorporated into this Sublease by reference for the benefit of
Subtenant as if Subtenant was the “Tenant” under the Primary Lease and Tenant
was the “Landlord” under the Primary Lease.  This Paragraph is for the benefit
of the Subtenant, Tenant and Landlord only, and no right of action shall accrue
under this Paragraph to any other party by way of subrogation or otherwise.

 

6.                                      Furniture.  Except as provided in the
following sentence, all furniture and equipment placed in the Subleased Premises
by Subtenant shall remain the property of Subtenant, subject to the rights of
Tenant in such property as provided by law.  The Subtenant may, prior to the
expiration of the Sublease term, remove all furniture and equipment, provided
such removal is done so as not to materially damage the Subleased Premises.

 

7.                                      Alterations.  Subtenant may not make any
alterations, improvements or additions to the Subleased Premises (collectively,
“Improvements”) that are not permitted by the Primary Lease without the express
prior written consent of Tenant.  Tenant shall promptly forward any requests for
Improvements to the Landlord under the Primary Lease.  If the Landlord consents
to such Improvements, Tenant shall be deemed to have consented to such
Improvements hereunder.  Any Improvements to which Tenant consents must be
constructed and installed in accordance with all requirements contained in the
Primary Lease.  Further, upon termination of this Sublease, any Improvements to
the Subleased Premises shall remain in the Subleased Premises to the extent
required to remain by the Primary Lease, and Subtenant shall not have the right
to remove such Improvements.

 

8.                                      Damage and Destruction.

 

(a)                                 If the Subleased Premises, or any portion of
the Subleased Premises, are damaged or destroyed by any cause whatsoever, such
that the Primary Lease is terminated, this Sublease shall terminate concurrently
with the termination of the Primary Lease.  Rent and any other payments for
which Subtenant is liable shall be apportioned and paid to the date of such
damage or destruction, and Subtenant shall promptly deliver possession of the
Subleased Premises to Tenant.

 

(b)                                 If all or any portion of the Subleased
Premises is damaged or destroyed by any cause whatsoever, and such damage or
destruction is not significant enough to cause a termination of the Primary
Lease, Tenant will exercise all rights available to Tenant under the Primary
Lease to have the Landlord repair such damage.  Notwithstanding any such damage,
Subtenant shall continue to be obligated to pay all rent under this Sublease
during the period of

 

2

--------------------------------------------------------------------------------


 

restoration to the extent such rent is owed by Tenant under the Primary Lease
during such period.

 

9.                                      Condemnation.  Upon any taking by
condemnation or other eminent domain proceeding of all or a portion of the
Premises which results in the termination of the Primary Lease, this Sublease
shall terminate concurrently with the Primary Lease.  As between Tenant and
Subtenant, any awards or damages payable as a result of such taking by
condemnation or other eminent domain proceeding shall be the sole property of
Subtenant, and Tenant shall have no claim to any part of such awards or damages.

 

10.                               Certificates.  Subtenant agrees to furnish to
Tenant or to the Landlord certificates certifying as to any information
reasonably requested by the  Landlord.

 

11.                               Condition of Subleased Premises and Surrender
of the Subleased Premises.  Subtenant acknowledges that (a) Subtenant has fully
inspected the Subleased Premises and accepts the same in their present
condition, “as is, where is”, with all faults, and (b) Tenant has made no
warranties or representations to Subtenant whatsoever with respect to the
condition of the Subleased Premises.  Upon the expiration or termination of this
Sublease, Subtenant agrees to return the Subleased Premises to Tenant in the
condition required by the Primary Lease as of the date of such return, taking
into account Tenant’s continued occupancy of the Subleased Premises.

 

12.                               Certificates, Licenses and/or Permits. 
Subtenant shall, at Subtenant’s sole expense, obtain all necessary certificates,
licenses or permits to do business in the Subleased Premises, which may be
required by any governmental authorities.

 

13.                               Attorneys’ Fees and Costs of Enforcement.  If
either party to this Sublease commences an action to enforce any of the
provisions of this Sublease, the prevailing party in such action shall be
entitled to collect all reasonable out-of-pocket costs of such action
(including, without limitation, reasonable out-of-pocket attorneys’ fees and
court costs) from the other party.  Each party shall be responsible for its own
costs and expenses incurred in connection with  the negotiation and preparation
of this Sublease.

 

14.                               Cumulative Rights and Remedies.  No right or
remedy contained in this Sublease, in the Primary Lease, or provided by law is
intended to be exclusive of any other right or remedy, but shall be cumulative
and in addition to every other right or remedy.

 

15.                               Assignment and Subletting.  Subtenant may not
assign Subtenant’s rights under this Sublease or sublet all or any portion of
the Subleased Premises without the prior written consent of Tenant, which
consent shall not be unreasonably withheld.  Tenant may not assign its rights
under this Sublease or the Primary Lease without the prior written consent of
Subtenant.  Any assignment made in violation of this Paragraph 15 shall be null
and void.

 

16.                               General Provisions.  This Sublease sets forth
the complete agreement between Tenant and Subtenant regarding the subject matter
of this Sublease.  This Sublease may not be terminated, amended or modified in
any respect except by agreement in writing executed by both Tenant and
Subtenant.  All duties and obligations of Subtenant and Tenant under this
Sublease that are unperformed shall survive the termination or expiration of
this Sublease.  Except as

 

3

--------------------------------------------------------------------------------


 

limited by this Paragraph, this Sublease, and all the terms and conditions of
this Sublease, shall be binding upon and inure to the benefit of both Tenant and
Subtenant and their respective successors, representatives and permitted
assigns.

 

[Signatures Appear on the Following Page]

 

4

--------------------------------------------------------------------------------


 

 

Subtenant:

 

 

 

ZaZa Energy Development, LLC

 

 

 

 

 

By:

/s/ Paul F. Jansen

 

 

 

 

 

 

 

 

Name:

Paul F. Jansen

 

 

Title:

CFO

 

 

 

TENANT:

 

 

 

BLACKSTONE OIL AND GAS, LLC

 

 

 

 

 

By:

/s/ Todd. A. Brooks

 

 

 

 

 

 

 

 

Name:

Todd A. Brooks

 

 

Title:

President

 

5

--------------------------------------------------------------------------------

 